Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 1 of 11 PagelID 1
Case 5:19-mj-00654-TWD Documenti Filed 10/09/19 Page 1 of 10

 

 

 

 

 

 
 
 
  

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint 2, ns UL OF NY,
? joe Lm
UNITED STATES) (COURT
GE hd 9 2019
Northérn District of New Yo
UNITED STATES OF AMERICA Ay O'CLOCK
v. Aral Dewrad Chak” Syamuse
) Case No. _5:T9-MJ- ls 54 CT wh)
)
) an . —
PETER CORREA (g.| my) ~/I75 0
Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On
or about the dates of May 31, 2019 through June 2019 in the county of Onondaga in the Northern District of New

York the defendant violated:

Code Section Offense Description
18 U.S.C. § 875(c) Threat to kidnap, threat to injure
18 U.S.C. § 2261A(2) Cyberstalking

This criminal complaint is based on these facts:
See Attached Affidavit.

{J Continued on the attached sheet.

 
  

Z

C LZ” Complainant's signature
Harrison Crow, Special Agent, FBI

 

Printed name and title
Sworn to before me and signed in my presence.

Date: Bet-4 LNG

 

signature

City and State: Syracuse, New York Hon. Thérése Wiley Dancks, U.S. Magistrate Judge

 

Printed name and title
Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 2 of 11 PagelD 2
Case 5:19-mj-00654-TWD Documenti Filed 10/09/19 Page 2 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

INTRODUCTION AND AGENT BACKGROUND

 

1, Harrison Crow, being duly sworn, depose and state the following:

l. I am a Special Agent employed by the United States Department of Justice, Federal Bureau of
Investigation (FBI), and as such [ am an “investigative or law enforcement officer” of the United States who is
empowered by law to conduct investigations and make arrests for offenses enumerated in Title 18 of the United
States Code. I have been a Special Agent with the FBI since March of 2018. My training and experience
includes nine years as a police officer with the United States Secret Service before joining the FBI. 1 am
currently assigned to the Syracuse Resident Agency of the FBI’s Albany Division where | investigate all federal
criminal violations. Asa member of a criminal investigative squad I am responsible for conducting criminal
investigations of potential violations of federal criminal laws. I have participated in a variety of criminal
investigations, and had the opportunity to observe and review various forms of media, including computer
media.

3. This affidavit is made in support of an application for a criminal complaint charging PETER
CORREA, hereinafter “CORREA” with violating Title 18, United States Code, Sections 875(c), and
2261A(2).

4, The statements contained in this affidavit are based upon my investigation, information provided
by other law enforcement officers and FBI personnel, and on my experience and training as a Special Agent of
the FBI. As this affidavit is being submitted for the limited purpose of establishing probable cause for a
complaint, I have not included each and every fact known to me concerning this investigation. I have set forth
only the facts that I believe are necessary to establish probable cause to believe that Correa has violated Title

18, United States Code, Sections 875(c), and 2261 A(2).
Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 3 of 11 PagelD 3
Case 5:19-mj-00654-TWD Document1 Filed 10/09/19 Page 3 of 10

PROBABLE CAUSE
5. On July 15, 2019, victim “K.L.” (whose identity is known to your affiant and available upon
request) reported to the FBI in Syracuse, New York that she and several girls in other states were
experiencing similar threats and harassment. K.L. reported that she felt substantial emotional distress from
the communications and feared for her safety.

6. On May 31,2019, K.L. received an Instagram message from an unknown individual using the screen
name “cambanisterrr” offering K.L. $3,380.00 via CashApp'. A short time later K_L. received a text message
from an unknown phone number claiming to be “J.A.” (whose identity is known to your affiant and available
upon request). K.L. and J.A. knew each other as they both previously attended the same prep school in
Wolfeboro, New Hampshire. The phone number for the individual claiming to be J.A. did not match the
number K.L. had saved for J.A. J.A. confirmed to K.L. that the unknown number was not him, and that
someone had been impersonating him and his friend “J.B.” (whose identity is known to your affiant and
available upon request). K.L. blocked the unknown number claiming to be J.A., and a short time later received
multiple calls and texts from a variety of unknown numbers. K.L. answered one of the calls from an unknown
number, and was asked by an unknown male if she had ever had sex with J.A. The unknown male stated that
he knew where to find her and hung up. K.L. was in Syracuse, New York when she received these
communications.

7. K.L. provided screen shots from her phone showing that the messages from the unknown
individual claiming to be J.A. on May 31, 2019 were received on “iMessage”, which is an Apple iPhone specific
messaging application. The screen shots provided by K.L. show the phone number 603-557-5348 above the
messages. The messages do not appear on the phone records, and your affiant believes the messages do not
appear because they were sent using iMessage. Sprint PCS records show that phone number 603-557-5348 is
registered and billed to Peter Correa, at a known address in, Nashua, New Hampshire, 03060. Department of

Motor Vehicles (DMV) database checks also show a Peter Correa at the same address in Nashua, New

 

1 CashApp is a mobile payment service developed by Square, Inc. that allows users to transfer money to one
another by using a mobile phone app.
Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 4 of 11 PagelD 4
Case 5:19-mj-00654-TWD Document1 Filed 10/09/19 Page 4 of 10

Hampshire. KL was in Syracuse, New York when she received these communications.

8. On June 16, 2019, K.L. received a call in the middle of the night from an unknown number, and
heard the same male voice from May 31, 2019 say that he was going to slit her throat and drink her blood.
K.L. hung up and turned her phone off after the unknown male asked if she had sex with J.A. The next day
K.L. had multiple missed calls from unknown numbers, as well as a text message from an unknown number
again asking if she had sex with J.A. Records for phone number 603-557-5348 registered to CORREA show
multiple calls placed to K.L. on June 16, 2019 at approximately the same time K.L. remembers receiving the
threatening call. Records for phone number 603-557-5348 show that on June 16, 2019, eight (8) calls were
made to K.L. from 3:46:09 a.m. until 3:50:17 a.m., and a total of thirteen (13) calls were placed to K.L.
throughout the day. Records for phone number 603-557-5348 show that on June 17, 2019 a total of twelve
(12) calls were made to K.L. Finally, records for phone number 603-557-5348 show that on June 20, 2019 a
total of fourteen (14) calls were made to K.L. Records for phone number 603-557-5348 show a.similar
repeating call pattern with many other phone numbers.

9. After blocking the phone number 603-557-5348 registered to CORREA, K.L. began receiving
calls and text messages from unknown numbers. On June 22, 2019, K.L. received text messages from
several unknown phone numbers, each asking K.L. in sum and substance if she had sex with J.A. The first
phone number, 978-403-2282, was registered to alexhov978@icloud.com from June 22, 2019 until July 24,
2019. The second phone number, 978-403-4422, was registered to alexhov978666@icloud.com on June 23,
2019 only. The third phone number, 609-624-4053, was registered to alexhov978666@icloud.com from
June 23, 2019 until July 8, 2019. On June 24, 2019 K.L. received text messages from two additional unknown
phone numbers. The first phone number again asked K.L. in sum and substance if she had sex with J.A.

The phone number, 978-533-4529, was registered to alexhov978yy@icloud.com from June 24, 2019 until
July 9, 2019, The second phone number, 203-590-5134, was registered to alexhov978455@icloud.com from

June 25, 2019, until July 10,2019. Your affiant believes that the date of registration may be off because ofa
Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 5 of 11 PagelD 5
Case 5:19-mj-00654-TWD Document1 Filed 10/09/19 Page 5 of 10

difference in time zones. Phone number 203-590-5134 sent an “eye” emoji and a “devil” emoji.? K.L.
understood the emoji’s to mean that she was being watched. The registrants of the phone numbers used to
send the messages to K.L. appear to be consistent with one another, and with the Instagram account number
“1779431814”. Additionally, the phone numbers used to send the messages described above appear to be
from a temporary phone service application. Temporary phone service applications are sometimes used to
conceal a person’s true identity.

10. KL. met “E.A.” (whose identify is known to your affiant and available upon request) via
Instagram. E.A. also received harassing calls and text messages. In or around May of 2019, E.A. met an
individual on the Tinder mobile phone application claiming to be J.B. Shortly after following J.B.’s verified
Instagram account, “Jaybriddle_1”, E.A. began receiving messages from the Instagram account
“moneybagbanister”. The “moneybagbanister” account holder claimed to be a cousin of J.B., and the brother
of J.A. Additionally, the “moneybagbanister” account holder asked E.A. to follow the Instagram accounts of
J.B. (“Jaybriddle_1”), and J.A. (“Ja4hunnid”). The ‘“moneybagbanister” account holder offered E.A. money
for sex with J.B. for his birthday. E.A. began receiving harassing calls and text messages after she refused the
offer and blocked the “moneybagbanister” account.

11. E.A. found a post on Facebook by an individual named “C.B." (whose identity is known to your
affiant and available upon request) claiming that he had been impersonated online. The post contained a
picture of the individual allegedly impersonating C.B. E.A. shared the post and photo with K.L. who
compared it to the profile photo.of the “cambannistertr” Instagram account that had messaged her claiming to
be J.A. The DMV photo of CORREA appears to match the individual shown in the post, as well as the profile
photo of the “cambannisterr” Instagram account. K.L. also noted that the Instagram profile display name for
the “cambannisterrr” account had been changed to “liftedgroundzz_”.

12. K.L. reached out to J.A. who told her that many girls had reached out to him and shared similar

stories about threats and harassment from similar accounts. J.A. sent K.L. screen shots provided by one of the

 

2 Emoji’s are small cartoon-type images that can be sent via messaging applications.
1) P
Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 6 of 11 PagelD 6
Case 5:19-mj-00654-TWD Documenti Filed 10/09/19 Page 6 of 10

girls which showed that she received the following messages from Instagram user “cambanx”:
- “ur not smart enough to find my ip, second, my phone has VPN and IP blockers”
- “Third of all, ur a sex slave and in college dept, the government owns you, and other then
that you’re a sex slave and a groupie”
- “4 u don’t know who this is, and matter of fact I can find your address, where your
parents stay, where you stay, where you work, go to the gym, etc just by knowing your
first and last name, I fuck with cartels and can easily find you and sell you to Thailand as
a sex Slave.
- “Step ur game up clown, tell [J.A.] whatever he ain’t doing nothing, I have carrels and
guns I can easily end his career.”
J.A. also sent K.L. an Instagram profile, “alexhov305”, containing several pictures which appear to be the same
person depicted in the profile photos of “cambannisterr” and “liftedgroundzz_”, and appear to match the DMV
photo of CORREA.

13. K.L. received two videos of an individual that appears to be the same person depicted in the
Instagram profile photographs of “cambannisterrr” and “liftedgroundzz_”, the person seen in multiple photos
on the profile of “alexhov305”, and the DMV photo of CORREA. One video shows the username
“liftedgroundzz_” listed at the top. In the video a male individual is visible and makes the following statement:

- “Real account bitch, nigga I’m cartel nigga, III find you bitches in fuckin’ LA real quick
nigga, real quick groupie ass bitches, I’m sellin’ you to fuckin’ Thailand as a sex slave, ya
heard?”

When the video ends a series of messages sent by “liftedgroundzz_” appear. One of the messages is a still
image of the video described above. Below the still image are the following messages:

- “Tel [J.A.] ima kill him”

- “Show him this”

- “Ima kill him”

In the second video the same male as the one in the video described above appears with an unknown female
Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 7 of 11 PagelD 7
Case 5:19-mj-00654-TWD Document1 Filed 10/09/19 Page 7 of 10

and is brandishing a firearm.

14. The Instagram profile display name of “liftedgroundzz_” was observed changing multiple times,
while the Instagram profile itself appeared to remain the same. One of these changes made the account name
display as “Highkeytolerance_”. Instagram account number “1779431814” was found to be associated with
Instagram display name “Highkeytolerance_”. Instagram records for Instagram account number
“1779431814” revealed that the following display names had been used: “go_yardd”, “brownbaglegendx”,
“brownbag__”, “xxgoyardd”, “_ goyardd”, “goyardd_”, “miamilivn”, “alexhovvv”, “_ loadingg”,
“loading __x”, “‘wherethecomp_”, “wherethecomp”, “__hov_x”, “wordzignorant_”, “ignorantwordzz_”,
“ignorantwordzs”,  “highkeytolerance_”,  “ignorantletters_”,  “liftedgroundzz_”, “typetoblowabag”,
“dyingera__”, “cambannister_x”, “hopoffmyname_”, “cambannister__”, “seeksuccess.x”,
“benchplayersarecomy”,  “hideyouremotionss”, “4shocam”, “cam4hunnidd”, “moneybagbanister”,
“bannister.cameronn”, “cambanx”, “camcambando”, “bannistercS”, “cameron45x”, “bandocamx”, “cb45x”,
“cambann66”, “itskazicamx”, “cambannistertr”, “sosatorres_”. Instagram records show that account number
“1779431814” is registered to “alexhov978@gmail.com”. Instagram records show that account display name
“alexhov305” is registered to the phone number 305-720-4182. By frequently changing the Instagram display
name changes, a user can attempt to conceal their identity, which is also consistent with the use of temporary
phone service applications.

15. _ E.A. provided screen shots showing messages she received from phone number 603-557-5348
registered to CORREA. Some of the messages are as follows:

- “I have 20 iPhones”
- “Can literally Harass u all day”
_ 7“Ok have fun fucking jaylen”

- “Na ima Harass u”

- “Literally got 20 iPhones”

The indicated use of multiple iPhones is consistent with an individual attempting to conceal their true identity,
Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 8 of 11 PagelID 8
Case 5:19-mj-00654-TWD Document1 Filed 10/09/19 Page 8 of 10

and consistent with the frequent Instagram display name changes, and use of temporary phone service
applications.

16. “G.L.” (whose identity is known to your affiant and available upon request) provided your affiant
screen shots showing multiple messages she received from phone number 603-557-5348 registered to
CORREA on March 19, 2019. Some of the messages are as follows:

- “It’s Jalen ur my groupie”
- “U fucked Jalen?”
- “So u let Jalen stroke ur vagina ?”
- “Jalen pounded ur pussy ?”
- “U have casual sex with Jalen ?”
The message questions relating to Jalen are consistent with calls and messages received by K.L. and E.A.

17. “LM.” (whose identity is known to your affiant and available upon request) provided screen
shots showing messages she received from Instagram account display name “liftedgroundzz_”. Some of the
messages are as follows:

- “Ima fuck u in your sleep ;)”

- “I will literally find a way to kill you”

- “[’m not those weird Nashua niggas u be fucking I will really have u killed on my kid”

- “Bither that or I would sell you for 14 racks as a sex save to my plug in Thailand”

- “I can find where u live easy, watch ya mouth before u end up begging for ur life back”
- “Should of choked the fuck out of u when I had a chance”

- “Would love to see u purple, taking ur last breathe, gagging for air , love really love that,
then fuck the shit out of ur dead body”

18. On October 7, 2019, Massachusetts State Police (“MSP”) Trooper Sean M. Kenney provided me
a copy of his affidavit in support of an application for an arrest warrant for PETER A. CORREA. On
Monday, September 13, 2019, MSP Trooper Kenney was notified that “C.W.” (whose identity is known to

your affiant and available upon request) had received between 80 and 100 calls from a blocked phone number
Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 9 of 11 PagelID 9
Case 5:19-mj-00654-TWD Document1 Filed 10/09/19 Page 9 of 10

between 6:00 a.m. and 8:30 a.m. In addition to the calls, a voicemail was left stating the following:
- “Hi fucking groupie nigger lover. Why do you love niggers for? Fucking nigger.
Nigger lover. Fucking dirty ass bitch. How many fucking niggers did you fuck?
(unintelligible mubling) You're fucking ugly as fuck. I’m gonna choke the fuck out of
you. I am just gonna squeeze until you stop breathing until you’re purple in the fucking
neck and then I’m gonna fucking fuck your unbreathing body, fucking you ugly piece of
shit you fucking club chasing bitch.”

19, MSP Trooper Kenny utilized an exigent request to Sprint for C.W.’s phone records. Records
from Sprint showed that C.W. was being contacted by phone number 305-720-4182. Sprint provided
investigators with the subscriber’s information verbally. They stated that this phone was a prepaid Metro
PCS phone that was purchased in Florida by “PETER CORREA”. Records provided by Metro PCS were
used to identify another individual O.P. (whose identity is known to your affiant and available upon request)
who was receiving similar threatening phone calls and messages from a blocked number. O.P. began
receiving the calls and messages after communicating with an individual on Instagram named “Alex”.

20. On September 19, 2019, C.W. received a voicemail from the same male party. The voicemail

stated the following:

- Hey motherfucking groupie, this is how it’s gonna go. Im gonna fucking find you, I’m
gonna fucking squeeze your fucking neck until you can’t breathe. 1 wanna watch you
suffocate. I wanna watch your face turn purple. 1 wanna record it. I wanna fucking choke
the fuck out of you ubntil you can’t breathe anymore. Then I am going to fuck the shit out
of your dead body. 1 gonna fucking fuck you. I’m gonna fuck the shit out of your dead
body. Iam gonna spit on you and throw you in aditch. You mother fucking nigger lover.

You ugly ass fucking bitch. I’m gonna choke the fuck out of you.”
Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 10 of 11 PagelD 10
Case 5:19-mj-00654-TWD Document1 Filed 16/09/19 Page 10 of 10

21. There is probable cause to believe that on or about May 31, 2019 in the Northern District of New
York, PETER CORREA, knowingly and willfully did transmit in interstate and foreign commerce, from
the State of Florida to the State of New York, a communication threatening the life of K.L. There is also
probable cause to believe that CORREA used a facility of interstate or foreign commerce to engage ina
course of conduct that caused substantial emotional distress to K.L. and placed K.L. in reasonable fear of
death and serious bodily injury, and edkeA did so with the intent cause substantial emotional distress of

cormREeA
KL.

 

H Crow
Special Agent
Federal Bureau of Investigation

Sworn to before me this gf

day.of October, 2019

   
   

U. s. ‘Magistrate Judge
 

Case 6:19-mj-01750-DAB Document1 Filed 10/24/19 Page 11 of 11 PagelD 11

20 382 (Rev VL) Artest Warrant LD. FOR ie NORTHERN DIS ERIC OF NEWYORK
RE
sna} deamon file in

UNITED StATEs pighect COURT

# of page: 4 al paves incladay jeshoty
Dated. “ee é Joho ME Darurad, Clerk

— _. Depa Clerk.

  
     
 

United States of America
v.

Case No, 519M Cg SH CT urd)

Peter Correa

)
)
)
)
)
)

ARREST WARRANT

Co. ¢-mj-17 SO

Defendant

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
inane of person to be arrested) Peter Correa

 

 

ee — ee ee

who is accused of an offense or violation based on the following document filed with the court:

J Indictment 11 Superseding Indictment 3 Information © Superseding Information & Complaint
© Probation Violation Petition CO) Supervised Release Violation Petition 9 Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 875(c) - Threat to kidnap, threat to injure
18 U.S.C. § 2261A(2) - Cyberstalking

    

City and state: _ Syracuse, New York . Hon. Thérése Wiley Dancks, U.S. Magistrate Judge
Printed name and title

issuing offices ’s signglure

 

Return

 

“This warrant was received on (date) ___.... and the person was arrested on (dates) ___

at (city and state)

 

Date: _ ne
Arresting officer's signature

Printed name and title

 

 
